DETAILED ACTION
Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Claims 1 - 20 are pending in the instant application.

Priority
Applicant’s claim for the benefit of a prior-filed application under 35 U.S.C. 119(e) or under 35 U.S.C. 120, 121, or 365(c) is acknowledged.  

Information Disclosure Statement
The information disclosure statements (IDS) submitted on 09/20/2019 and 07/29/2020 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Claim Objections
Claim 3 is objected to because of the following informalities:  
Claim 3 recites the limitation “phase;” in line 2. The “;” is believed to be incorrect.
The limitation is interpreted as “phase.”. 
Appropriate correction is required.

Claim Rejections - 35 USC § 112

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 2 – 3, 6 – 9, 12, 14, 16 - 17 and 19 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.

Claim 2 recites the limitation “the ferroelectric material portion comprises centrosymmetric doped or undoped hafnium oxide” in lines 2 – 3.  The limitation is indefinite in that it is not clear how a centrosymmetric hafnium oxide can be ferroelectric since centrosymmetric hafnium oxide inherently is non-ferroelectric as is known in the art.  Further, it is known in the art that ferroelectric hafnium oxide is non-centrosymmetric.  Applicant’s originally submitted specification refers to a non-
(“Ferroelectricity is intimately related to the crystal structure; only non-centrosymmetric space groups can exhibit piezoelectric and ferroelectric properties”; pg. 102903-2, col. 1, ¶ 2 as evidenced by Böscke).
The limitation is interpreted as “the ferroelectric material portion comprises non-centrosymmetric doped or undoped hafnium oxide”.
Appropriate correction is required.

Claim 3 recites the limitation “the ferroelectric material portion comprises zirconium doped centrosymmetric hafnium oxide” in lines 2 – 3.  The limitation is indefinite in that it is not clear how a centrosymmetric hafnium oxide can be ferroelectric since centrosymmetric hafnium oxide and zirconium oxide inherently are non-ferroelectric as is known in the art.  Further, it is known in the art that ferroelectric hafnium oxide and zirconium oxide are non-centrosymmetric.  Applicant’s originally submitted specification refers to a non-centrosymmetric ferroelectric material, (see ¶¶ [0067] - [0068]).  Further, only ¶ [0147] of Applicant’s originally submitted specification suggests a centrosymmetric ferroelectric material, but no additional details are provided to support a teaching of a material different from what is known as an inherent property of zirconium doped hafnium oxide.

The limitation is interpreted as “the ferroelectric material portion comprises non-centrosymmetric zirconium doped hafnium oxide”.
Appropriate correction is required.

Claim 6 recites the limitation "each semiconductor channel" in line 3.  There is insufficient antecedent basis for this limitation in the claim.  There is no disclosure of a plurality of semiconductor channels disclosed in independent base claim 1, intervening dependent claim 5 or dependent claim 6.
The limitation is interpreted as “the semiconductor channel”.
Appropriate correction is required.

Claim 6 recites the limitation "a respective one" in line 6.  The limitation is indefinite in that the term “one” when give individual patentable weight does not specifically define a distinct element of the invention.
The limitation is interpreted as “a respective electrically conductive layer”
Appropriate correction is required.

Claim 7 recites the limitation "a respective one of the memory openings" in lines 3 - 4.  The limitation is indefinite in that the term “one” when give individual patentable weight does not specifically define a distinct element of the invention.

Appropriate correction is required.

Claim 7 recites the limitation "each of the front-side gate dielectrics comprises a portion of a respective front-side gate dielectric layer laterally surrounding, and contacting a respective one of the semiconductor channels" in lines 5 - 7.  There is insufficient antecedent basis for this limitation in the claim.  There is no disclosure of a plurality of front-side gate dielectric or a plurality of semiconductor channels disclosed in independent base claim 1, intervening dependent claim 5, intervening dependent claim 6 or dependent claim 7.
Further, the limitation is indefinite in that the term “one” when give individual patentable weight does not specifically define a distinct element of the invention.

The limitation is interpreted as “the front-side gate dielectric comprises a portion of a front-side gate dielectric layer laterally surrounding, and contacting, the semiconductor channel in respective memory openings of the plurality of memory openings”
Appropriate correction is required.

Claim 7 recites the limitation "each of the ferroelectric material portions comprises a portion of a respective ferroelectric material layer laterally surrounding, and contacting a respective one of the front-side gate dielectric layers" in lines 8 - 10.  There 
The limitation is interpreted as “the ferroelectric material portion comprises a portion of a ferroelectric material layer laterally surrounding, and contacting, the front-side gate dielectric layer in the respective memory openings of the plurality of memory openings”
Appropriate correction is required.

Claim 8 recites the limitation "each of the backside gate dielectrics comprises a portion of a respective backside gate dielectric layer laterally surrounding, and contacting, a respective one of the ferroelectric material layers" in lines 1 - 3.  There is insufficient antecedent basis for this limitation in the claim.  There is no disclosure of a plurality of backside gate dielectrics disclosed in independent base claim 1, intervening dependent claim 5, intervening dependent claim 6, intervening dependent claim 7 or dependent claim 8.
The limitation is interpreted as “the backside gate dielectric comprises a portion of a backside gate dielectric layer laterally surrounding, and contacting, the ferroelectric material layer in the respective memory openings of the plurality of memory openings”
Appropriate correction is required.

Claim 9 recites the limitation "each of the backside gate dielectrics is located outside of the memory openings" in lines 1 - 2.  There is insufficient antecedent basis for 
The limitation is interpreted as “the backside gate dielectric is located outside of respective memory openings of the plurality of memory openings”
Appropriate correction is required.

Claim 12 recites the limitation “first-side gate dielectric”.  There is insufficient antecedent basis for this limitation in the claim.  There is no disclosure of a first-side gate dielectric in dependent claim 12 or independent base claim 1.
The limitation is interpreted as “front-side gate dielectric”.
Appropriate correction is required.

Claim 14 recites the limitation “the ferroelectric material portion comprises centrosymmetric doped or undoped hafnium oxide” in lines 2 – 3.  The limitation is indefinite in that it is not clear how a centrosymmetric hafnium oxide can be ferroelectric since centrosymmetric hafnium oxide inherently is non-ferroelectric as is known in the art.  Further, it is known in the art that ferroelectric hafnium oxide is non-centrosymmetric.  Applicant’s originally submitted specification refers to a non-centrosymmetric ferroelectric material, (see ¶¶ [0067] - [0068]).  Further, only ¶ [0147] of Applicant’s originally submitted specification suggests a centrosymmetric ferroelectric 
The limitation is interpreted as “the ferroelectric material portion comprises non-centrosymmetric doped or undoped hafnium oxide”.
(“Ferroelectricity is intimately related to the crystal structure; only non-centrosymmetric space groups can exhibit piezoelectric and ferroelectric properties”; pg. 102903-2, col. 1, ¶ 2 as evidenced by Böscke).
Appropriate correction is required.

Claim 16 recites the limitation "a respective one of the memory openings" in lines 3 - 4.  The limitation is indefinite in that the term “one” when give individual patentable weight does not specifically define a distinct element of the invention.
The limitation is interpreted as “respective memory openings of the plurality of memory openings”
Appropriate correction is required.

Claim 17 recites the limitation “forming a ferroelectric material layer within each of the memory openings, wherein each of the ferroelectric material portions contacts a portion of a respective front-side gate dielectric layer” in lines 2 – 4.  The limitation is indefinite in that relationships between the memory openings and respective ferroelectric material portions are unclear.

Appropriate correction is required.

Claim 17 recites the limitation “forming a front-side gate dielectric on each ferroelectric material layer, wherein each of the front-side gate dielectrics comprises a portion of a respective front-side gate dielectric layer” in lines 5 – 7.  The limitation is indefinite in that relationships between a respective front-side gate dielectric and respective ferroelectric material portions are unclear.
The limitation is interpreted as “forming a respective front-side gate dielectric on each material layer, wherein each respective front-side gate dielectric comprises a portion of a respective front-side gate dielectric layer”.
Appropriate correction is required.

Claim 19 recites the limitation "a respective one" in line 6.  The limitation is indefinite in that the term “one” when give individual patentable weight does not specifically define a distinct element of the invention.
The limitation is interpreted as “a respective backside gate dielectric”.
Appropriate correction is required.

Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1, 4 – 11, 13 and 15 – 19 are rejected under 35 U.S.C. 103 as being unpatentable over Zhang et al. (US Pub. No. 2017/0148811 A1; hereinafter Zhang) in view of Yoo (US Pub. No. 2018/0358380 A1; hereinafter Yoo).

Regarding claim 1, Zhang teaches, (Figs. 1 - 20; ¶¶ [0001] – [0030], [0102] – [0184] and [0330]; not all figures reproduced below), for example, a semiconductor structure (“… device structure containing vertical NAND memory devices.”; ¶¶ [0105]), comprising:
a semiconductor channel (60; ¶ [0138]) extending between a source region (61; ¶ [0164]) and a drain region (63; ¶ [0138]); 
at least one gate electrode (46; ¶ [0156] 󠇆󠇆 “… the electrically conductive layers 46 comprise, or are electrically connected to, a respective word line of the NAND device”; ¶ [0177] 󠇆󠇆 “The array of monolithic three-dimensional NAND strings can comprise a plurality of control gate electrodes having a strip shape extending substantially parallel to the top surface of the substrate”; ¶ [0178]);
a material portion (503, “… at least one of the outer and inner blocking dielectric layers (502L, 503L) can include a dielectric metal oxide …. aluminum oxide (Al2O3), hafnium oxide (HfO2), lanthanum oxide (LaO2), yttrium oxide (Y2O3), tantalum oxide (Ta2O5), silicates thereof, nitrogen doped compounds thereof, alloys thereof, and stacks thereof.”; ¶ [0130]; ¶ [0137]) located between the semiconductor channel (60) and the at least one gate electrode (46);
a front-side gate dielectric (506; ¶ [0137]) located between the material portion (503) and the semiconductor channel (60); and 
a backside gate dielectric (502; ¶ [0137]) located between the material portion (503) and the at least one gate electrode (46), wherein the front-side gate dielectric (506) and the backside gate dielectric (502) have a dielectric constant greater than 7.9 (“… at least one of the outer and inner blocking dielectric layers (502L, 503L) can 2O3), hafnium oxide (HfO2), lanthanum oxide (LaO2), yttrium oxide (Y2O3), tantalum oxide (Ta2O5), silicates thereof, nitrogen doped compounds thereof, alloys thereof, and stacks thereof.”; ¶ [0130] 󠇆󠇆 “The tunneling dielectric layer 506L can include silicon oxide, silicon nitride, silicon oxynitride, dielectric metal oxides (such as aluminum oxide and hafnium oxide), dielectric metal oxynitride, dielectric metal silicates, alloys thereof, and/or combinations thereof.”; ¶ [0133]).

    PNG
    media_image1.png
    970
    1131
    media_image1.png
    Greyscale

FIGS. 8C – 8D of ZHANG

    PNG
    media_image2.png
    961
    1123
    media_image2.png
    Greyscale

FIG. 19 of ZHANG
Zhang however does not explicitly teach; a ferroelectric material portion; wherein the front-side gate dielectric and the backside gate dielectric have a band gap greater than a band gap of the ferroelectric material portion.
Yoo however in a similar field of endeavor teaches, (Figs. 1 - 15; ¶¶ [0001] –[0104]; not all figures reproduced below), for example, a ferroelectric material portion (155; ¶ [0030]);  wherein the  front-side gate dielectric (165; ¶ [0030]) and the backside gate dielectric (145a; ¶ [0035]) have a band gap greater than a band gap (“The ferroelectric insulation layer 155 may include a metal oxide material. The metal oxide material may include, for example, a hafnium oxide (HfO) material, a zirconium oxide (ZrO) material, a hafnium zirconium oxide (HfZrO) material or a combination containing at least two of the above different materials.”; ¶ [0031] 󠇆󠇆 “The interfacial insulation 165 layer may include, for example, … an aluminum oxide material.”; ¶ In re Spada, 911 F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990). See MPEP 2112.01 ¶ II.
Yoo’s ferroelectric material portion can be substituted for the material portion of Zhang. This combination would arrive at the claimed limitation of a ferroelectric material portion; wherein the front-side gate dielectric and the backside gate dielectric have a band gap greater than a band gap of the ferroelectric material portion.

    PNG
    media_image3.png
    961
    803
    media_image3.png
    Greyscale

FIG. 2A of YOO
prima facie obviousness determination in Sinclair & Carroll Co. v. Interchemical Corp., 325 U.S. 327, 65 USPQ 297 (1945).  (see MPEP 2144.07)

Regarding claim 4, Zhang in view of Yoo teaches every limitation as applied in claim 1.  Yoo further teaches, wherein:
a front surface (155’; see Fig. 2B annotated by Examiner) of the ferroelectric material portion (155) contacts the front-side gate dielectric (165); and
a backside surface (155”; see Fig. 2B annotated by Examiner) of the ferroelectric material portion (155) contacts the backside gate dielectric (145a).

Regarding claim 5, Zhang in view of Yoo teaches every limitation as applied in claim 1.  Zhang further teaches, further comprising a plurality of gate electrodes (46) that are spaced apart from each other and located between the source region (61) and the drain region (63).

Regarding claim 6, Zhang in view of Yoo teaches every limitation as applied in claim 1 and claim 5.  Zhang further teaches, further comprising an alternating stack of insulating layers (32; ¶ [0118]) and electrically conductive layers (46; ¶ 0156]) located on a substrate (10; ¶ [0105]), wherein:
each semiconductor channel (60) comprises at least a vertically extending portion (60L; ¶ [0135]) which vertically extends through the electrically conductive layers (46); and
each gate electrode of the plurality of gate electrodes (46) comprises a respective portion of a respective electrically conductive layer of the electrically conductive layers (46).

Regarding claim 7, Zhang in view of Yoo teaches every limitation as applied in claim 1, claim 5 and claim 6.  Zhang further teaches, further comprising a plurality of memory openings (49; ¶ [0136]) vertically extending through the alternating stack (32, 46), wherein:
the vertically extending portion (60L) of the semiconductor channel (60) is located within respective memory openings of the plurality of memory openings (49);

the material portion (503) comprises a portion of a material layer laterally surrounding, and contacting, the front-side gate dielectric layer in the respective memory openings of the plurality of memory openings (49).
Yoo teaches the ferroelectric material portion (155) and the ferroelectric material layer.

Regarding claim 8, Zhang in view of Yoo teaches every limitation as applied in claim 1, claim 5, claim 6 and claim 7.  Zhang further teaches, wherein the backside gate dielectric (502) comprises a portion of a backside gate dielectric layer laterally surrounding, and contacting, the material layer (503) in respective memory openings of the plurality of memory openings (49). 
Yoo teaches the ferroelectric material portion (155) and the ferroelectric material portion.

Regarding claim 9, Zhang in view of Yoo teaches every limitation as applied in claim 1, claim 5, claim 6 and claim 7.  
Zhang in view of Yoo however does not explicitly teach; the backside gate dielectric is located outside of each memory opening of the plurality of memory openings, and comprises a respective tubular portion of a backside gate dielectric layer located between a respective neighboring pair of the insulating layers.
not all figures reproduced below), for example, the backside gate dielectric (145a; ¶ [0035]) is located outside of respective memory openings of the plurality of memory openings (1; ¶ [0030]), and comprises a respective tubular portion of a backside gate dielectric layer (145a) located between (¶ [0092])  a respective neighboring pair of the insulating layers (110a – 110f; ¶ [0029]).
Yoo’s location of the backside dielectric and backside dielectric layer can be substituted for the backside dielectric and backside dielectric layer of Zhang. This combination would arrive at the claimed limitation of a ferroelectric material portion; wherein the front-side gate dielectric and the backside gate dielectric have a band gap greater than a band gap of the ferroelectric material portion.

It would have been obvious to one with ordinary skill in the art before the effective filing date of the claimed invention, to modify the location of the back-side gate dielectric and backside dielectric layers as disclosed by Zhang by substituting the location of the back-side gate dielectric and backside dielectric layers as disclosed by Yoo as one of ordinary skill would recognize that the backside dielectric can be removed by etching in regions that are not in contact with the ferroelectric material portion  (¶ [0092]; Yoo) as the crystallization of the ferroelectric material portion occurs where the ferroelectric electric material portion and backside dielectric are in direct contact during an annealing process (¶ [0036]; Yoo); and a person having ordinary skill in the art would have a reasonable expectation of success without requiring undue experimentation and without producing unpredictable results.
Regarding claim 10, Zhang in view of Yoo teaches every limitation as applied in claim 1, claim 5, claim 6 and claim 7.  Zhang further teaches, wherein:
the alternating stack (32, 46) comprises a terrace region (300, “…a stepped cavity can be formed within the contact region 300….”; ¶ [0142]) in which each electrically conductive layer (46) other than a topmost electrically conductive layer (46) within the alternating stack (32, 46) laterally extends farther than any overlying electrically conductive layer (46) within the alternating stack (32, 46);
the terrace region (300) includes stepped surfaces (¶ [0142]) of the alternating stack (32, 46) that continuously extend from a bottommost layer within the alternating stack (32, 46) to a topmost layer within the alternating stack (32, 46); and
support pillar structures (7P; ¶ [0146]) extend through the stepped surfaces and through a retro-stepped dielectric material portion (65; ¶ [0144]) that overlies the stepped surfaces.

Regarding claim 11, Zhang in view of Yoo teaches every limitation as applied in claim 1 and claim 5.  Zhang further teaches, wherein the semiconductor channel (60) comprises a horizontally-extending surface portion of a semiconductor material layer (see Figs. 8C and 8D) located within or on a substrate (10).

Regarding claim 13, Zhang teaches, (Figs. 1 - 20; ¶¶ [0001] – [0030], [0102] – [0184] and [0330]; not all figures reproduced below), for example, a method of forming (¶ [0009]) a semiconductor structure (“… device structure containing vertical NAND memory devices.”; ¶¶ [0105]), comprising:
source region (61; ¶ [0164]), a drain region (63; ¶ [0138]), and a semiconductor channel (60; ¶ [0138]) extending between the source region (61) and the drain region (63);
forming a stack including, from one side to another, a front-side gate dielectric (506; ¶ [0137]), a (503, “… at least one of the outer and inner blocking dielectric layers (502L, 503L) can include a dielectric metal oxide …. aluminum oxide (Al2O3), hafnium oxide (HfO2), lanthanum oxide (LaO2), yttrium oxide (Y2O3), tantalum oxide (Ta2O5), silicates thereof, nitrogen doped compounds thereof, alloys thereof, and stacks thereof.”; ¶ [0130]; ¶ [0137]), and a backside gate dielectric (502; ¶ [0137]); and 
forming a gate electrode (46; ¶ [0156] 󠇆󠇆 “… the electrically conductive layers 46 comprise, or are electrically connected to, a respective word line of the NAND device”; ¶ [0177] 󠇆󠇆 “The array of monolithic three-dimensional NAND strings can comprise a plurality of control gate electrodes having a strip shape extending substantially parallel to the top surface of the substrate”; ¶ [0178]) on the backside gate dielectric (502),
wherein the front-side gate dielectric (506) and the backside gate dielectric (502) have a dielectric constant greater than 7.9 (“… at least one of the outer and inner blocking dielectric layers (502L, 503L) can include a dielectric metal oxide having a dielectric constant greater than 7.9, i.e., having a dielectric constant greater than the dielectric constant of silicon nitride…. aluminum oxide (Al2O3), hafnium oxide (HfO2), lanthanum oxide (LaO2), yttrium oxide (Y2O3), tantalum oxide (Ta2O5), silicates thereof, nitrogen doped compounds thereof, alloys thereof, and stacks thereof.”; ¶ [0130] 󠇆󠇆 “The tunneling dielectric layer 506L can include silicon oxide, silicon nitride, silicon oxynitride, dielectric metal oxides (such as aluminum oxide and hafnium oxide), dielectric metal 
Zhang however does not explicitly teach; a ferroelectric material portion; wherein the front-side gate dielectric and the backside gate dielectric have a band gap greater than a band gap of the ferroelectric material portion.
Yoo however in a similar field of endeavor teaches, (Figs. 1 - 15; ¶¶ [0001] –[0104]; not all figures reproduced below), for example, a ferroelectric material portion (155; ¶ [0030]);  wherein the  front-side gate dielectric (165; ¶ [0030]) and the backside gate dielectric (145a; ¶ [0035]) have a band gap greater than a band gap (“The ferroelectric insulation layer 155 may include a metal oxide material. The metal oxide material may include, for example, a hafnium oxide (HfO) material, a zirconium oxide (ZrO) material, a hafnium zirconium oxide (HfZrO) material or a combination containing at least two of the above different materials.”; ¶ [0031] 󠇆󠇆 “The interfacial insulation 165 layer may include, for example, … an aluminum oxide material.”; ¶ [0032] 󠇆 “The capping oxide layer 145 may be formed to include a metal oxide material such as … an aluminum oxide material….”; ¶ [0074]) of the ferroelectric material portion (155).  Products of identical chemical composition cannot have mutually exclusive properties.  A chemical composition and its properties are inseparable. Therefore, if the prior art teaches the identical chemical structure, the properties applicant discloses and/or claims are necessarily present. In re Spada, 911 F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990). See MPEP 2112.01 ¶ II.
Yoo’s ferroelectric material portion can be substituted for the material portion of Zhang. This combination would arrive at the claimed limitation of a ferroelectric material 
It would have been obvious to one with ordinary skill in the art before the effective filing date of the claimed invention, to modify the material portion disposed between the front-side gate dielectric and the back-side gate dielectric as disclosed by Zhang by substituting the ferroelectric material portion disposed between the front-side gate dielectric and back-side gate dielectric as disclosed by Yoo as one of ordinary skill would recognize that forming a ferroelectric material between insulating layers can improve the ferroelectric property of the ferroelectric material after annealing such that the reliability of a three-dimensional semiconductor device can operate with variation of remnant polarization in the ferroelectric layer can be improved (¶ [0103]; Yoo) resulting in a high performance semiconductor device (¶ [0102]; Yoo); and a person having ordinary skill in the art would have a reasonable expectation of success without requiring undue experimentation and without producing unpredictable results.  Further, the selection of a known material based on its suitability for its intended use supported a prima facie obviousness determination in Sinclair & Carroll Co. v. Interchemical Corp., 325 U.S. 327, 65 USPQ 297 (1945).  (see MPEP 2144.07)

Regarding claim 15, Zhang in view of Yoo teaches every limitation as applied in claim 13.  Zhang further teaches, further comprising a plurality of gate electrodes (46) that are spaced apart from each other and located between the source region (61) and the drain region (63).

Regarding claim 16, Zhang in view of Yoo teaches every limitation as applied in claim 13 and claim 15.  Zhang further teaches, further comprising:
forming an alternating stack of insulating layers (32; ¶ [0118]) and sacrificial material layers (42; ¶ [0118]) over a substrate (10; ¶ [0105]); and
forming a plurality of memory openings (49; ¶ [0136]) through the alternating stack (32, 42); and 
replacing (¶ [0153]) the sacrificial material layers (42) with electrically conductive layers (46; ¶ 0156]), wherein each gate electrode comprises a respective portion of a respective one of the electrically conductive layers (46), and each semiconductor channel (60) comprises a respective vertically extending portion (60L; ¶ [0135]) that is formed in respective memory openings of the plurality of memory openings (49).

Regarding claim 17, Zhang in view of Yoo teaches every limitation as applied in claim 13, claim 15 and claim 16.  Zhang further teaches, further comprising:
forming a material layer (503) within each of the memory openings (49), wherein a respective material layer (503) contacts a portion of a respective front-side gate dielectric layer (165); and
forming a respective front-side gate dielectric (165) on each material layer (503), wherein each respective front-side gate dielectric (165) comprises a portion of a respective front-side gate dielectric layer (165).
Yoo teaches the ferroelectric material portion (155) and the ferroelectric material portion.
Regarding claim 18, Zhang in view of Yoo teaches every limitation as applied in claim 13, claim 15, claim 16 and claim 17.  Zhang further teaches, further comprising forming a vertical stack of backside gate dielectrics (502) within each of the memory openings (149), wherein each vertical stack of backside gate dielectrics (502) comprises portions of a respective backside gate dielectric layer (502), and wherein each material layer (503) is formed on a respective vertical stack of the backside gate dielectrics (502).
Yoo teaches the ferroelectric material portion (155) and the ferroelectric material portion.

Regarding claim 19, Zhang in view of Yoo teaches every limitation as applied in claim 13, claim 15, claim 16 and claim 17.  Zhang further teaches, further comprising:
forming backside recesses (43; ¶ [0153]) by removing the sacrificial material layers (42) selective to the insulating layers (32) and the material layers  (503); and
forming a backside gate dielectric (502) in each of the backside recesses (43), wherein each of the backside gate dielectrics (502) comprises a portion of a backside gate dielectric layer (502), and wherein each of the electrically conductive layers (46) is formed on a respective backside gate dielectric of the backside gate dielectrics (502).
	
Claims 2 – 3 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Zhang et al. (US Pub. No. 2017/0148811 A1; hereinafter Zhang) in view of Yoo (US Pub. No. 2018/0358380 A1; hereinafter Yoo) as evidenced by Müller (US Pub. No. 2018/0166453 A1; hereinafter Müller).

Regarding claim 2, Zhang in view of Yoo teaches every limitation as applied in claim 1.  Yoo further teaches, wherein:
the ferroelectric material portion (155) comprises non-centrosymmetric (¶ [0023] as evidenced by Müller) doped or undoped hafnium oxide (“The ferroelectric insulation layer 155 may include a metal oxide material. The metal oxide material may include, for example, a hafnium oxide (HfO) material, a zirconium oxide (ZrO) material, a hafnium zirconium oxide (HfZrO) material or a combination containing at least two of the above different materials.”; ¶ [0031] 󠇆󠇆 Products of identical chemical composition cannot have mutually exclusive properties.  A chemical composition and its properties are inseparable. Therefore, if the prior art teaches the identical chemical structure, the properties applicant discloses and/or claims are necessarily present. In re Spada, 911 F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990). See MPEP 2112.01 ¶ II)  having an orthorhombic phase (“For example, the ferroelectric insulation layer 155 may have a crystalline structure of the orthorhombic system.”; ¶ [0031]);
the backside gate dielectric (145a) comprises aluminum oxide  (“The capping oxide layer 145 may be formed to include a metal oxide material such as … an aluminum oxide material….”; ¶ [0074]); and 
the front-side gate dielectric (165) comprises aluminum oxide (“The interfacial insulation 165 layer may include, for example, … an aluminum oxide material.”; ¶ [0032]).

Regarding claim 3, Zhang in view of Yoo teaches every limitation as applied in claim 1 and Zhang in view of Yoo as evidenced by Böscke teaches every limitation as non-centrosymmetric (¶ [0023] as evidenced by Müller) zirconium doped hafnium oxide (“The ferroelectric insulation layer 155 may include a metal oxide material. The metal oxide material may include, for example, a hafnium oxide (HfO) material, a zirconium oxide (ZrO) material, a hafnium zirconium oxide (HfZrO) material or a combination containing at least two of the above different materials.”; ¶ [0031] 󠇆󠇆 Products of identical chemical composition cannot have mutually exclusive properties.  A chemical composition and its properties are inseparable. Therefore, if the prior art teaches the identical chemical structure, the properties applicant discloses and/or claims are necessarily present. In re Spada, 911 F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990). See MPEP 2112.01 ¶ II) having the orthorhombic phase (“For example, the ferroelectric insulation layer 155 may have a crystalline structure of the orthorhombic system.”; ¶ [0031]).
	
Regarding claim 14, Zhang in view of Yoo teaches every limitation as applied in claim 13.  Yoo further teaches, wherein:
the ferroelectric material portion (155) comprises centrosymmetric (¶ [0023] as evidenced by Müller) doped or undoped hafnium oxide (“The ferroelectric insulation layer 155 may include a metal oxide material. The metal oxide material may include, for example, a hafnium oxide (HfO) material, a zirconium oxide (ZrO) material, a hafnium zirconium oxide (HfZrO) material or a combination containing at least two of the above different materials.”; ¶ [0031] 󠇆󠇆 Products of identical chemical composition cannot have mutually exclusive properties.  A chemical composition and its properties are In re Spada, 911 F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990). See MPEP 2112.01 ¶ II)  having an orthorhombic phase (“For example, the ferroelectric insulation layer 155 may have a crystalline structure of the orthorhombic system.”; ¶ [0031]);
the backside gate dielectric (145a) comprises aluminum oxide  (“The capping oxide layer 145 may be formed to include a metal oxide material such as … an aluminum oxide material….”; ¶ [0074]); and 
the front-side gate dielectric (165) comprises aluminum oxide (“The interfacial insulation 165 layer may include, for example, … an aluminum oxide material.”; ¶ [0032]).

Claims 1, 12 – 13 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Chavan et al. (US Pub. No. 2018/0102374 A1; hereinafter Chavan) in view of Yamaguchi (US Pub. No. 2018/0337055 A1; hereinafter Yamaguchi).

Regarding claim 1, Chavan teaches, (Fig. 10; ¶¶ [0001] – [0008], [0018] – [0019] and [0038] – [0047]), for example, a semiconductor structure (10f;  [0038]), comprising:
a semiconductor channel (32; ¶ [0040]) extending between a source region (34; ¶ [0040]) and a drain region (34; ¶ [0040]); 
at least one gate electrode (26; ¶ [0039]);
ferroelectric material portion (14, “… ferroelectric gate insulator material (e.g., material 14, and independent of whether comprising oxide material….”; ¶ [0040]) located between the semiconductor channel (32) and the at least one gate electrode (26);
a front-side gate dielectric (16; ¶ [0038] as evidenced by as evidenced by “In one ideal embodiment and as shown, composite stack 16 and metal oxide-comprising insulator material 14 are formed directly against one another…. In one embodiment, the at least two different composition non-ferroelectric metal oxides are selected from among TiOx, AIOx, Al2O3, ScOx, Sc2O3, ZrOx, YOx, Y2O3, MgOx, MgO, HfOx, SrOx, SrO, TaxOy, NbOx, GdOx, MoOx, RuOx, LaOx, VxOy, IrOx, CrOx, ZnOx, PrOx, CeOx, SmOx, and LuOx….” ¶ [0025]) located between the ferroelectric material portion (14) and the semiconductor channel (32); and 
a backside gate dielectric (16’; ¶ [0038] as evidenced by “In one ideal embodiment and as shown, composite stack 16 and metal oxide-comprising insulator material 14 are formed directly against one another…. In one embodiment, the at least two different composition non-ferroelectric metal oxides are selected from among TiOx, AIOx, Al2O3, ScOx, Sc2O3, ZrOx, YOx, Y2O3, MgOx, MgO, HfOx, SrOx, SrO, TaxOy, NbOx, GdOx, MoOx, RuOx, LaOx, VxOy, IrOx, CrOx, ZnOx, PrOx, CeOx, SmOx, and LuOx….” ¶ [0025]) located between the ferroelectric material portion (14) and the at least one gate electrode (26).

    PNG
    media_image4.png
    1038
    1116
    media_image4.png
    Greyscale

Fig. 10 of CHAVAN
Chavan however does not explicitly teach; wherein the front-side gate dielectric and the backside gate dielectric have a dielectric constant greater than 7.9 and a band gap greater than a band gap of the ferroelectric material portion. 
Yamaguchi however in a similar field of endeavor teaches, (Figs. 1 – 16; ¶¶ [0001] – [0027], [0042] – [0085] and [0124] – [0126]; not all figures reproduced below), for example, a ferroelectric material portion (3; ¶ [0051]).

Yamaguchi’s ferroelectric material portion can be substituted for the material portion of Chavan. This combination would arrive at the claimed limitation of a ferroelectric material portion; wherein the front-side gate dielectric and the backside gate dielectric have a dielectric constant greater than 7.9 and a band gap greater than a band gap of the ferroelectric material portion.


    PNG
    media_image5.png
    851
    840
    media_image5.png
    Greyscale

FIG. 15 of YAMAGUCHI
It would have been obvious to one with ordinary skill in the art before the effective filing date of the claimed invention, to modify the ferroelectric material portion as disclosed by Chavan by substituting the ferroelectric material portion as disclosed by Yamaguchi as 
material to be ferroelectric as such conditions including annealing in a furnace can determine the ferroelectric properties of the metal oxide material (¶ [0030]; Chavan) as it is known in the art that heating of hafnium oxide can produce an orthorhombic crystal phase which allows ferroelectric properties to be maintained (¶ [0066]; Yamaguchi); and a person having ordinary skill in the art would have a reasonable expectation of success without requiring undue experimentation and without producing unpredictable results.  Further, (Products of identical chemical composition cannot have mutually exclusive properties.  a chemical composition and its properties are inseparable. Therefore, if the prior art teaches the identical chemical structure, the properties applicant discloses and/or claims are necessarily present. In re Spada, 911 F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990). See MPEP 2112.01 ¶ II.).

Regarding claim 12, Chavan in view of Yamaguchi teaches every limitation as applied in claim 1.  
Chavan further teaches, a gate stack (35f; ¶ [0038]) comprising the front-side gate dielectric (16), the ferroelectric material (14), the backside gate dielectric (16’) and the gate electrode (26);
and the gate stack (35f) contacting the source region (34) and the drain region (34).
Chavan in view of Yamaguchi however does not explicitly teach; further comprising: a dielectric gate spacer contacting sidewalls of the front-side gate dielectric, 
Yamaguchi however in a similar field of endeavor teaches, (Figs. 1 – 16; ¶¶ [0001] – [0027], [0042] – [0085] and [0124] – [0126]; not all figures reproduced below), for example, a dielectric gate spacer (SW; ¶ [0077]) contacting sidewalls of a gate stack (GM/F; ¶ [0076]); 
a planarization dielectric (IF1; ¶ [0078]) layer laterally surrounding the dielectric gate spacer (SW)
a source contact via structure (PG1; ¶ [0078]) contacting the source region (SR; ¶ [0078]) and embedded in a planarization dielectric layer (IF1); and
a drain contact via structure (PG1; ¶ [0078]) contacting the drain region (DR; ¶ [0078]) and embedded in the planarization dielectric layer (IF1).
The combination of Chavan in view of Yamaguchi teaches, a dielectric spacer (SW; Yamaguchi) contacting the front-side gate dielectric (16; Chavan), the ferroelectric material portion (14; Chavan 󠇆󠇆 3; Yamaguchi), the backside gate dielectric (16’; Chavan), and the gate electrode (26; Chavan 󠇆󠇆 Gm; Yamaguchi), and contacting the source region (34; Chavan 󠇆󠇆 SR; Yamaguchi) and the drain region (34; Chavan 󠇆󠇆 DR; Yamaguchi).


It would have been obvious to one with ordinary skill in the art before the effective filing date of the claimed invention, to modify the semiconductor structure as disclosed by Chavan by adding the dielectric gate spacer and planarization dielectric layer as disclosed by Yamaguchi as one of ordinary skill would recognize that dielectric gate spacers are commonly used in the art to function as a mask for subsequent doping of impurity regions in the substrate to form source/drain regions (¶ [0077]; Yamaguchi) and a planarization dielectric layer can provide electrical isolation and mechanical support for contact structures such as source/drain contacts (¶ [0078]; Yamaguchi); and a person having ordinary skill in the art would have a reasonable expectation of success without requiring undue experimentation and without producing unpredictable results.

Regarding claim 13, Chavan teaches, (Fig. 10; ¶¶ [0001] – [0008], [0018] – [0019] and [0038] – [0047]), for example, a method of forming (¶ [0020]) semiconductor structure (10f;  [0038]), comprising:
forming a source region (34; ¶ [0040]), a drain region (34; ¶ [0040]) and a semiconductor channel (32; ¶ [0040]) extending between the source region (34) and the drain region (34); 
forming a stack including, from one side to another, 
a front-side gate dielectric (16; ¶ [0038] as evidenced by as evidenced by “In one ideal embodiment and as shown, composite stack 16 and metal oxide-comprising insulator material 14 are formed directly against one another…. In one embodiment, the at least two different composition non-ferroelectric metal oxides are selected from among TiOx, AIOx, Al2O3, ScOx, Sc2O3, ZrOx, YOx, Y2O3, MgOx, MgO, HfOx, SrOx, SrO, TaxOy, NbOx, GdOx, MoOx, RuOx, LaOx, VxOy, IrOx, CrOx, ZnOx, PrOx, CeOx, SmOx, and LuOx….” ¶ [0025]) located between the ferroelectric material portion (14) and the semiconductor channel (32), a ferroelectric material portion (14, “… ferroelectric gate insulator material (e.g., material 14, and independent of whether comprising oxide material….”; ¶ [0040]) located between the semiconductor channel (32) and the at least one gate electrode (26), a backside gate dielectric (16’; ¶ [0038] as evidenced by “In one ideal embodiment and as shown, composite stack 16 and metal oxide-comprising insulator material 14 are formed directly against one another…. In one embodiment, the at least two different composition non-ferroelectric metal oxides are selected from among TiOx, AIOx, Al2O3, ScOx, Sc2O3, ZrOx, YOx, Y2O3, MgOx, MgO, HfOx, SrOx, SrO, TaxOy, NbOx, GdOx, MoOx, RuOx, LaOx, VxOy, IrOx, CrOx, ZnOx, PrOx, CeOx, SmOx, and x….” ¶ [0025]) located between the ferroelectric material portion (14) and the at least one gate electrode (26); and 
forming a gate electrode (26; ¶ [0039]) on the backside gate dielectric (16’).
Chavan however does not explicitly teach; wherein the front-side gate dielectric and the backside gate dielectric have a dielectric constant greater than 7.9 and a band gap greater than a band gap of the ferroelectric material portion. 
Yamaguchi however in a similar field of endeavor teaches, (Figs. 1 – 16; ¶¶ [0001] – [0027], [0042] – [0085] and [0124] – [0126]; not all figures reproduced below), for example, a ferroelectric material portion (3; ¶ [0051]).
The combination of Chavan in view of Yamaguchi teaches, wherein the front-side gate dielectric (16; Chavan) and the backside gate dielectric (16’; Chavan) have a dielectric constant greater than 7.9 and a band gap greater than a band gap of the ferroelectric material portion (14; Chavan 󠇆󠇆 3; Yamaguchi).
Yamaguchi’s ferroelectric material portion can be substituted for the material portion of Chavan. This combination would arrive at the claimed limitation of a ferroelectric material portion; wherein the front-side gate dielectric and the backside gate dielectric have a dielectric constant greater than 7.9 and a band gap greater than a band gap of the ferroelectric material portion.

It would have been obvious to one with ordinary skill in the art before the effective filing date of the claimed invention, to modify the ferroelectric material portion as disclosed by Chavan by substituting the ferroelectric material portion as disclosed by Yamaguchi as 
material to be ferroelectric as such conditions including annealing in a furnace can determine the ferroelectric properties of the metal oxide material (¶ [0030]; Chavan) as it is known in the art that heating of hafnium oxide can produce an orthorhombic crystal phase which allows ferroelectric properties to be maintained (¶ [0066]; Yamaguchi); and a person having ordinary skill in the art would have a reasonable expectation of success without requiring undue experimentation and without producing unpredictable results.  Further, (Products of identical chemical composition cannot have mutually exclusive properties.  a chemical composition and its properties are inseparable. Therefore, if the prior art teaches the identical chemical structure, the properties applicant discloses and/or claims are necessarily present. In re Spada, 911 F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990). See MPEP 2112.01 ¶ II.).

Regarding claim 20, Chavan in view of Yamaguchi teaches every limitation as applied in claim 13.  Chavan further teaches, wherein:
the semiconductor channel (32) comprises a horizontally-extending surface portion of a semiconductor material layer (see Fig. 10) located within or on a substrate (12); and
the front-side gate dielectric (16’) is formed on a horizontal top surface of the semiconductor channel (32).


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Böscke et al. (NPL “Ferroelectricity in hafnium oxide thin films”, Appl. Phys. Lett. 99, 102903 (2011); hereinafter Böscke)

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JUANITA B RHODES whose telephone number is (571)272-6269.  The examiner can normally be reached on M - TH 7:30 AM - 5:30 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, STEVEN LOKE can be reached on (571) 272-1657.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private 




/J. B. R./
Examiner, Art Unit 2818

/STEVEN H LOKE/Supervisory Patent Examiner, Art Unit 2818